DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-11, 14, 15 and 16 are pending in the application.  
This office action is in response to the amendment filed on 9/26/2022.
All previous rejection not reiterated in this office action are withdrawn.
Election/Restrictions
In the response to restriction filed on 2/15/2022, Applicant elected ANK3 as the species for examination. Since the amendment filed on 9/26/2022 modifies claim 15, which no longer recites ANK3, claim 15 is withdrawn from consideration for directed to non-elected subject matter.  Accordingly, claims 7-10, 14, 15 and 16 are withdrawn from consideration.  Claim 11 is currently under examination.  
Claim Rejection-Improper Markush Grouping
Claims 11 is rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when a claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if: (1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 803.02.
Here each species is considered to be a method for determining a biological age score in a subject by using expression level of a gene or a combination of those genes recited in claim 11.
The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of expression of a structurally unique gene or combination thereof. Each gene that could be analyzed is transcribed from a separate region of the genome and has its own structure (i.e.: a different sequence of nucleotides that identifies the genomic context and product of that gene). The nature of gene expression analysis relies on the ability to detect a unique sequence relative to the others; i.e. the different genes are not structurally the same when you consider the sequence required to identify one particular gene expression product compared to another. The different genes, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide sequence. The only structural similarity present is that all detected gene expression products are nucleic acid molecules. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because that structure of comprising a nucleotide alone is not essential to the asserted common activity of being correlated with a large intestine neoplasm. Accordingly, while the different gene are asserted to be able to contribute to calculation of a biological age score, they do not share a single structural similarity.
Thus, based on the above analysis, the claims are rejected as containing an improper Markush grouping.
This is a new ground of rejection necessitated by amendment.  
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
In response, Applicant submitted amendment to paragraph [0073] deleting browser executable code.
However, there are additional browser executable code in at least paragraph [0075] and [0078].  Applicant is required to make amendment to all embedded hyperlink.  And such amendment should include marked up copy of the amendment. 
The objection to specification is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This rejection is rewritten to address the amendment.  
The claim(s) 11  recite(s) “generating a biological age score based on the expression level of the one or more genes, wherein the calculation is gender specific.” The claim as a whole is directed to a method of determining a biological age score based on the determination of gene expression using mathematical calculation, i.e. making gender specific calculation to generate biological score, which belongs to abstract idea category.  Accordingly, claim 11 recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional steps of “providing a sample selected from group consisting of blood, lymphoblastoid cell, cerebral spinal fluid, and a peripheral tissue from the subject” prior to the determination of gene expression, and “determining the subject as having propensity for active longevity if the biological age score is higher” is an optional step.  The first step is merely data gathering, which is recited in a high level of generality, and does not integrate the abstract idea into any practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional step of providing a sample from a subject amounts no more than extra-solution activity.  The “wherein” clause merely defines how the calculation is made, which takes into account gender specificity. The determining step is optional. Therefore, there is no additional elements recited in the claim that are sufficient to amount significantly more than the judicial exception. Therefore, claim 11 is ineligible.  
Response to Arguments
Applicant argues that the claims are directed to more than merely manipulating data; and/or the specific elements in the claims are significantly more than merely implementing generic data manipulation.  Applicant argues that the claimed method does not fit under any of the types of concepts courts have found to be abstract idea, including fundamental economic practices, certain methods of organizing human activity, an idea “of self” and mathematical relationships/formulas.  Applicant argues that the claimed method is directed to determining a biological propensity for longevity in a subject, which is not very well known ideas and fundamental mathematical relationships found to be patent ineligible abstract ideas.  Applicant argues that the prior art cited in the 103 rejection, 8,058,502, directed to increasing lifespan by modulation of WWP-1 and UBC-18, is patent eligible.  Applicant argues that claims does not require a full analysis to determine eligibility but only a streamlined analysis.  Applicant asserts that example 3 from 2014 Eligibility Guidance is relevant to claims 11, 13 and 15, wherein claims directed to halftoning a gray scale image is found patent eligible.  Applicant asserts that the claimed method of claim 11 allows a more accurate method of identifying subject as having propensity for active longevity after determining expression levels of one or more gene, allow for monitoring of the same treatment to modulate active longevity if desired, which is similar to Example 3.  Applicant argues that it is not fatal to a patent’s eligibility that individual components are recited generically so long as there is an “inventive concept” behind the particular arrangement of these pieces, wherein the claimed method requires specific cell samples needed and expression of very specific genes is required.
The above arguments have been fully considered but deemed unpersuasive.  As stated in the above rejection, claim 11 recites an abstract idea because making mathematical calculation based on gene expression level belong to mathematical concepts (see MPEP 2106.04(a)(2) I C).  While determining the eligibility, claim 11 is taken as a whole for analysis, not just the preamble of a method for determining a biological propensity for longevity in a subject. The fact that 8,058,502 is issued as a patent does not mean the present claim is eligible under 101 because the present claims needs to be analyzed based on subject matter eligibility test, not prior issued patent. Issued patent are property, not precedent. Moreover, a method of modulating WWP-1 and UBC-18 differs from the claimed invention of a method for determining a biological age score based on expression of one or a group of genes. With regard to the argument directed to streamlined analysis, Applicant is reminded that the result of the streamlined analysis will always be the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis (MPEP 2106.06). As such, the result of ineligibility as discussed in above rejection would not change regardless which approach is used for the analysis. The argument based on Example 3 from 2014 guidance is not persuasive because the 2014 guideline is outdated. The 101 eligibility test is based on guidance set forth in MPEP 2106. The claimed method fails step2B because the step of providing a sample from a subject and determining expression of one or more genes is mere data gathering according to MPEP 2106.05(g) (3) vi (determining level of a biomarker in blood), which is considered as insignificant extra-solution activity.  Therefore, for reason discussed in previous office action and set forth above, this rejection is still considered proper and thus maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cawthon (IDS), in view of Brennand (US 2012/0129835) and Balhara (East Asian Arch Psychiatry 2012, Vol. 22, pages 126-33). This rejection is rewritten to address the amendment.  
Cawthon discloses method of predicting the likelihood of survival in a subject by determining the expression level of one or more genes (paragraph [0005]).  Cawthon discloses obtaining a sample from subject and determining gene expression of one or more genes (paragraph [0053]); Cawthon teach drawing blood from subject (paragraph [0183], lines 4-6). Cawthon discloses estimating biological age based on gene expression levels of longevity biomarkers of aging (paragraph [0183]). Cawthon discloses calculating Z scores for multiple genes expression and sex, which meets the limitation of gender specific (Table 4 and paragraph [0216]).
The only difference between Cawthon and the claim 11 is that Cawthon does not teach the longevity gene is ANK3.
Brennand teaches methods for drug development, diagnosis and personalized medicine for schizophrenia based on gene expression (paragraph 0063]). Brennand teaches ANK3 were mis-expressed in all of the SCZD neurons (paragraph [0167], line16-17).  
Balhara teaches there is a close relationship between schizophrenia and suicide, and patients with schizophrenia experience distress and reduced life expectancy as a group.  Balhara teaches male gender and being unmarried are associated with increased risk of suicide among individuals with schizophrenia (abstract and Table 1).
It would have been obvious to an ordinary skilled in the art to determine the expression of ANK3 when predicting biological age based on the combined teaching from Cawthon and Brennand. The ordinary skilled in the art would be motivated to include ANK3 gene when determining life expectancy because it is a biomarker of schizophrenia, which is closely associated with suicide. The ordinary skilled in the art would calculate the score based on gender because Balhara teaches that suicide risk is increased with male schizophrenia patient. The ordinary skilled in the art would have reasonable expectation of success to determine the expression of ANK3 and calculating a Z score to determine longevity following combined teaching from Cawthon and Brennand.  Therefore, the claimed invention of claim 11 would have been obvious to an ordinary skilled in the art at the time the application was filed.  
Response to Arguments
Applicant argues that Cawthon is directed to methods for increasing lifespan by modulating wwp-1 and/or ubc-18 expression or activity and screening methods for identifying compounds that modulate longevity.  A person skill in the art is guided to combine disclosure with Brenan, and arrive at a method of identifying a modulator of active longevity, wherein expression of one or more genes discovered in human suicide is monitored, much less pick ANK3 gene without use impermissible hindsight.  Applicant argues the reason provided in the rejection is not based on any factual evidence of record, but illustrates hindsight approach in recreating what is claimed.
The above argument has been considered but deemed unpersuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the present case, the rejection clearly states that an ordinary skilled in the art would be motivated to include ANK3 gene when determining life expectancy because it is a biomarker of schizophrenia, which is closely associated with suicide as suggested by Brennand and Balhara.  Applicant did not present any factual evidence to dispute this reason.  Therefore, for reason discussed in previous rejection and discussed above, this rejection is still considered proper and maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636